Mahoney, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 7, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Resolution of the instant controversy devolves to a question of credibility—claimant arguing that she was terminated from her employment during an August 24, 1991 meeting with her employer and the employer stating that the meeting concerned only claimant’s recent poor performance, uncooperativeness and inability to get along with co-workers. According to the employer, claimant was not discharged during the meeting but left of her own accord several days later, stating simply "I quit”. The Unemployment Insurance Appeal Board rejected claimant’s version of events as incredible, finding that her action in calling in sick the day after the meeting was inconsistent with her claim of discharge the previous day and noting her testimonial admission that the employer never specifically told her that she was fired along with her admitted doubts about whether she had in fact been fired. Credibility determinations being within the exclusive province of the Board (see, e.g., Matter of Jones [Hudacs], 197 AD2d 733) and the Board’s determination otherwise being supported by substantial evidence, we see no reason to interfere.
Weiss, P. J., Mikoll, Yesawich Jr. and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.